              Case 6:19-cv-00261-ADA Document 3 Filed 04/15/19 Page 1 of 1




                                           UNITED STATES DISTRICT COURT
  JEANNETTE J. CLACK                        WESTERN DISTRICT OF TEXAS                                   PHILIP J. DEVLIN
    CLERK OF COURT                              OFFICE OF THE CLERK                                      CHIEF DEPUTY
                                           800 FRANKLIN AVE., ROOM 380
                                                 WACO, TX 76701

                                                     April 15, 2019



Samuel E. Joyner
SHORE CHAN DEPUMPO LLP
901 Main Street, Suite 3300
Dallas, Texas 75202

Re: Civil Case No. 6:19-cv-0261 – STC.UNM v. Taiwan Semiconductor Manufacturing Company
Limited et al

        Our records indicate that you are not admitted to practice in this Court. Western District of
Texas Local Court Rule AT-1(f)(1) states:

              In General: An attorney who is licensed by the highest court of a state or another
              federal district court, but who is not admitted to practice before this court, may
              represent a party in this court pro hac vice only by permission of the judge
              presiding. Unless excused by the judge presiding, an attorney is ordinarily required
              to apply for admission to the bar of this court.

         You were included as an attorney of record on a recent filing in the above-named cause. If you
are representing a party, please submit a motion requesting the Court’s permission to appear in the
above captioned case. If you wish to file an application to be admitted in the Western District of Texas,
the application forms and the Local Rules for the Western District of Texas are available on our website
www.txwd.uscourts.gov. If you are an attorney who maintains his or her office outside of the Western
District of Texas, the judge may require you to designate local counsel. (Local Rule AT-2).


If you have any questions concerning this matter, please contact our office.


                                                   Sincerely,


                                                   Deputy Clerk
